DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/11/2022 is acknowledged.
Claim Interpretation
Claim 2 is interpreted as a product-by-Process.  See MPEP 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent Application Publication No. 2017/0158500)  

Regarding claim 1. A biosensor system package comprising: 
Chang Fig. 2 discloses: 
a transistor (114) structure in a semiconductor layer (116)having a front side(114 bottom) and a back side(114 top), the transistor structure comprising 
a channel region ( area of 122); 
a multi-layer interconnect (MLI) structure (structure in 206, including 128, 210 )on the front side of the semiconductor layer(116 bottom), the transistor structure being electrically connected to the MLI structure(122 and structure in 206 being electrically connected); 
a carrier substrate(214) on the MLI structure(214 on 206); 
a first through substrate via (TSV) (220)structure extending though the carrier substrate(220 through 214) and configured to provide an electrical connection between the MLI structure ; 
a buried oxide (BOX) layer(110) on the back side of the semiconductor layer(110 on top of 106), wherein the buried oxide layer has an opening on the back side of the channel region(106 opening at area of 122, exposing part of 108), and an interface layer(108) covers the back side over the channel region(108 over 122); and
 a microfluidic channel cap structure(204) attached to the buried oxide layer(204 over 110).
Chang does not disclose: 
and a separate die;
However, change discloses that 226 are formed in a BGA arrangement, and it is well known in the art to connect a BGA arrangement to a semiconductor die, especially In this case because the BGA to die arrangement could provide memory or controls to the sensor structure of Chang. Further, the electrical connection could be directly, or it could be that the package is soldered to a PCB via a BGA, and is in electrical contact with a separate die via the BGA connection to the PCB.  That is, it would have been obvious to have the device of Chang in electrical connection with a separate die for the obvious benefit of providing control or memory to the device. Thus, the features of claim 1 would have been obvious to one having ordinary skill in the art. 

Regarding claim 2. Chang discloses: 
 The biosensor system package of claim 1, wherein the microfluidic channel cap structure is fabricated using a complementary metal-oxide-semiconductor (CMOS) compatible process flow. (204 and [0011] [0021], [0052])

Regarding claim 3. 
Chang discloses: The biosensor system package of claim 1, wherein the microfluidic channel cap structure further comprises: a cap structure (204)substrate having a chamber configured to accommodate fluid samples to be tested(see fig. 2, sample enters 102); and at least one port connecting the chamber and for inflow and outflow of the fluid samples(samples can enter in holes of cover 204 top shown in fig. 2.).

Regarding claim 4. Chang discloses: The biosensor system package of claim 3, wherein the microfluidic channel cap structure further comprises: a high-k oxide material layer covering a bottom and sidewalls of the chamber (108, see [0021]) .

Regarding claim 5. Chang discloses The biosensor system package of claim 3, wherein the cap structure substrate has bonding areas interfacing with bonding sites of the buried oxide layer. (204 having bonding areas at areas contacting 110)

Regarding claim 6. Chang discloses The biosensor system package of claim 1, wherein the MLI structure comprises: a plurality of interposing dielectric layers (206 [0022]); a plurality of conductive lines(210 [0024]), each conductive line disposed in one of the plurality of interposing dielectric layers([0024]); and a plurality conductive vertical interconnect access (VIA) structures(128) connecting the plurality of conductive lines(128 connecting each 210).


Regarding claim 9. Chang discloses The biosensor system package of claim 1, wherein the interface layer is a high-k material layer.(108 being high-k)

Regarding claim 10. . Chang discloses The biosensor system package of claim 3, wherein the interface layer comprises a layer of capture reagent capable of binding a target analyte in the fluid samples(108, [0019]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent Application Publication No. 2017/0158500) in view of Chen ((U.S. Patent Application Publication No. 2010/0164117).

Regarding claim 7. Chang discloses:  The biosensor system package of claim 1, wherein the first TSV structure comprises: a conductive material(220);
Chang does not disclose: 
 a liner isolating the conductive material from the carrier substrate; and a diffusion barrier layer between the conductive material and the liner.
In related art, Chen discloses: 
a liner isolating the conductive material from the carrier substrate; and a diffusion barrier layer between the conductive material and the liner.([0022]-[0023]) Chen dsiclsoes that the use of a liner and diffusion barrier provide benefits of electrical isolation and preveing the diffusion of material into others, which changes the conductive properties of the device.  As such, it would have been obvious to include a diffusion barrier and liner in the device of Chang as taught by Chen.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Patent Application Publication No. 2017/0158500) in view of Choi ((U.S. Patent Application Publication No. 2012/0211885).

Regarding claim 8. 
Chang discloses all of the features of claim 1. 
Chang does not disclose:  The biosensor system package of claim 1, further comprising: the separate die, wherein the separate die is electrically connected to the first TSV structure and configured to process data collected by the transistor structure.
Choi discloses:  The biosensor system package of claim 1, further comprising: the separate die, wherein the separate die is electrically connected to the first TSV structure and configured to process data collected by the transistor structure. ([0064], 130.  Chang discloses that the TSV are used to connect to the die 130, which provides the benefit of control and memory to the device.  As such, it would have been obvious to use provide the Die of Choi to the device of Chang for the obvious benefits taught by Choi, and the features of claim 8 would have been obvious to one having ordinary skill in the art.)
Allowable Subject Matter
Claims 11-18, 21 and 22 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
a second through substrate via (TSV) structure extending through the microfluidic channel cap structure and configured to provide an electrical connection between the MLI structure and a separate die, as recited in claim 11 and similarly recited in claim 21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898